Citation Nr: 1524471	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-33 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the Oakland, California, RO.

Following the issuance of a supplemental statement of the case (SSOC) in December 2013, the Veteran submitted additional evidence pertinent to his claims.  This evidence was not accompanied by a written waiver of initial AOJ consideration.  See 38 C.F.R. 20.1304(c).  In April 2015 the Board sent the Veteran a letter asking if he wished to waive AOJ review of this evidence.  In reply to this waiver request, the Veteran indicated that he wished to have the case remanded for AOJ review of the evidence.  

However, as the Board is granting the claim of entitlement to service connection for PTSD, which is a full grant of the benefits sought as to this issue, the Board finds that that appellate consideration of this issue may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).  

The issue of entitlement to service connection for diabetes mellitus is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a diagnosis of PTSD based on in-service stressors related to his fear of hostile military or terrorist activity.





CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is generally warranted for a disability incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

On a November 2009 statement, a VA psychologist stated that in his opinion the Veteran was suffering from PTSD as a result of his exposure to trauma during the Vietnam War.  The Veteran reported seeing a Vietnamese officer torture suspects that were being interrogated, and he witnessed a near-fatal accident involving a seaman being caught on a line aboard the ship.  

An October 2012 VA examination report diagnosed the Veteran with PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV criteria.  See 38 C.F.R. § 4.125(a).  The reported stressors were stopping boats coming out of Vietnamese rivers and sometimes having grenades thrown by Viet Cong; and being aboard a ship in the Gulf of Tonkin when the ship was threatened by another vessel.  The examiner, a VA psychiatrist, determined that each of the stressors was adequate to support a diagnosis of PTSD and that each was related to the Veteran's fear of hostile military or terrorist activity.  

The record shows that the Veteran served aboard the U.S.S. Renshaw, a destroyer, from November 1964 to June 1966, and aboard the U.S.S. Cowell from October 1966 to May 1968.  He was awarded the Vietnam Service Medal.  Information of record shows that the U.S.S. Renshaw served in a surveillance role off the coast of Vietnam during 1965 and 1966.  A January 2009 VA memorandum states that there was a lack of sufficient information required to verify the stressful events described by the Veteran.  

Apart from the Veteran's lay statements regarding experiencing the in-service stressors, the record contains no additional evidence for or against their occurrence.  As there is not clear and convincing evidence to the contrary, and the stressors appear consistent with the circumstances of the Veteran's service, the Board finds that the Veteran's lay statements alone establish the occurrence of the claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).  

The evidence shows that all three elements of service connection have been met.  38 C.F.R. § 3.304(f).  Service connection for PTSD is warranted.



ORDER

Service connection for PTSD is granted.


REMAND

With respect to the issue of entitlement to service connection for diabetes mellitus, as noted above, additional pertinent evidence was added to the record since the issuance of the December 2013 SSOC.  In order to avoid any additional delay in adjudicating the Veteran's appeal, the Board in April 2015 sent the Veteran a letter asking if he wished to waive AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  In reply to this waiver request, the Veteran indicated that he wished to have the case remanded for AOJ review of the evidence.  Therefore, the Board must remand the diabetes mellitus issue for this review.  See 38 C.F.R. § 19.31 (2014) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, readjudicate the claim for service connection for diabetes mellitus, with specific consideration of evidence submitted since the most recent Supplemental Statement of the Case in December 2013.  If the claim remains denied, issue a Supplemental Statement of the Case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


